Citation Nr: 0215839	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  02-03 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain 
currently rated 40 percent disabling.

2.  Entitlement to a total compensation rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel
REMAND

The veteran served on active duty from November 1966 to 
November 1968. 

This case comes to Board of Veterans' Appeals (Board) from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts.  

In September 2001 the RO increased the rating for the 
veteran's service connected low back condition from 10 to 40 
percent under the diagnostic code 5295 which provides for the 
evaluation of lumbosacral strain.  The increased rating was 
primarily based on a July 2001 VA compensation examination 
that diagnosed degenerative disc disease of L4-5 and L5-S1, 
spondylosis of the lumbar spine, and radiculopathy of the 
right leg.  

The March 2002 statement of the case references the rating 
criteria for intervertebral disc syndrome, diagnostic code 
5293, in denying the veteran an increased rating for his 
service-connected low back disorder.  However, the RO has not 
formally adjudicated the issue of service connection for 
degenerative disc disease.  Also, the representative has 
raised the issue of service connection for heart disorder 
based on aggravation by the service connected back disorder, 
to include the medication prescribed for his heart disorder.  

The Board finds that these issues are intertwined with the 
issues of entitlement to an increased rating for the 
veteran's service-connected lumbosacral strain and a total 
rating for compensation purposes based on individual 
unemployability and must be formerly adjudicated by the RO.  
See, Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is remanded for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 
are completed.

2.  The RO should adjudicate the issue of 
service connection for degenerative disc 
disease of the lumbar spine on a direct 
and secondary basis and service 
connection for heart disease on a 
secondary bases to include consideration 
of the medication the veteran is taking 
for his back disorder as it relate to the 
cardiovascular disease and Allen v. 
Brown, 7 Vet. App. 439 (1995).  If the 
benefits sought are not granted the 
veteran and his representative should be 
notified of the denials and of the 
veteran's appellate rights.  

3.  Thereafter the case should be 
readjudicated by the RO.  If the benefits 
sought are not granted the veteran should 
be furnished a supplemental statement of 
the case and an opportunity to respond.  

If the RO determines that service 
connection for degenerative disc disease 
of the lumbar spine is warranted, the 
supplemental statement of the case should 
include the revised rating criteria 38 
C.F.R. § 4.71a as it pertains to 
diagnostic code 5293, (effective 
September 23, 2002).  The case should 
then be returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


